OPINION OF THE COURT
Sidney L. Mitchell, J.
Plaintiff sues to recover the sum of $624. The matter was submitted on an agreed statement of facts.
There is no dispute as to the facts. The money was paid pursuant to a temporary order of support granted in a proceeding held in the Family Court. Thereafter, the proceeding, which gave rise to the temporary order of support, was dis*978missed by order of the Family Court. The dismissal order made no provision with respect to the disposition of the funds paid by the plaintiff under the support order.
Plaintiff thus claims a right to the return of the money and brings this plenary proceeding for that purpose.
The sole issue to be determined by the court is whether or not the plaintiff may proceed in small claims to recover moneys paid to the county by virtue of an order of the Family Court.
The position of the plaintiff, simply stated, is that the case in the Family Court has terminated by dismissal, that the funds paid in are thus no longer required as the dismissal is ab initio and thus the County Support Services should refund the money because of lack of entitlement.
The defendant argues simply that that matter having arisen properly in the Family Court should be reviewed by the Family Court and that this court has no authority or jurisdiction to either act as an appellate court to review the decisions of the Family Court or in general has no power to modify or open or reverse a judgment of another court.
This court is in agreement with the position of the defendant.
The small claims jurisdiction of this court, as found in UDCA article 18, provides the court’s jurisdiction is solely to recover a claim for a sum of money only not to exceed $2,000.
The fact that the Family Court made no disposition of the funds paid in by its prior temporary order of support is beyond the review of this court. There is nothing to be inferred from or to be presumed implicit in the final order of the Family Court. That issue is one solely within the jurisdiction of the Family Court. The mere stating that the matter was dismissed is not dispositive of the funds previously paid into Family Court. Nor should this court speculate as to why the Family Court did not deal with this problem in its final order. Accordingly, this case is dismissed.
Judgment for defendant.